DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-25 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Claims 1-5 are independent.
	Applicant has amended each of the independent claims to include limitations of generating and displaying indicia by an accessory device, a cutting line that defines a hole to be formed for receiving an identified stoma.  Examiner agrees with Applicant’s argument that the amended claim elements integrate the judicial exception into a practical application.  The rejection of claims 1-25 under 35 U.S.C. 101 is withdrawn.
3.	Claim 29 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter, e.g., a storage media with stored instructions, where the storage media can be transitory.  Applicant has canceled claim 29, therefore the rejection of claim 29 under 35 U.S.C. 101 is withdrawn.
4.	Claims 1-6, 8-12, 14-16, 18-21, 24-26, 28 and 29 were rejected under 35 U.S.C. 103 as being unpatentable over Warja (WO2011/123018) in view of Mir et al. (US2012/0253224), Claim 27 was rejected under 35 U.S.C. 103 as being unpatentable over Warja (WO2011/123018) in view of Mir et al. (US2012/0253224) further in view of Ortiz et al. (2009/0118600), Claims 13 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Warja (WO2011/123018) in view of Mir et al. (US2012/0253224) further in view of Riley (US2012/0259230), and Claim 23 was objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	Applicant has amended claim 1 to include the limitation “displaying, by an accessory device, an indicia based on the calibration data that is representative of a cutting line that defines a hole to be formed for receiving the identified stoma”.  Independent claims 2-5 are amended in a corresponding fashion.  Claims 28 and 29 are canceled.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 20 July 2022, with respect to claims 1-29 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-29 has been withdrawn. 
Allowable Subject Matter
5.	Claims 1-27 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667